DETAILED ACTION
Claim(s) 1-30 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 4, 6, 8, 12, 14, 15, 16, 17, 19, 21, 25, 27, 28, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NARASIMHA (WO 2020154744 A1) in view of JUNG (US 20180205516 A1).

 	In regard(s) to claim(s) 1 and 27, NARASIMHA (WO 2020154744 A1) teaches A user equipment (UE) for wireless communication, comprising:
 	 a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: 
 	receive, in one or more downlink resources, a timing advance command in  ([NARASIMHA, Par. 33 – Par. 44, Fig. 1 - 3] teaches receiving by a UE from a gNB, in one or more downlink resources (inherent in a reception of a communication by the UE from the gNB), a timing advance command, timing advance, in a control information message, a random access response, “[0033]…As illustrated in FIG. 1, the gNB assigns timing advances to UEs to ensure that the receive times of signals from UEs are the same to be able to receive multiple uplink (UL) signals. In some embodiments, the timing advance value is communicated to the UEs in the random access procedure (e.g., in the random access response, etc.)…[0037]… The gNB transmits the message 2, also referred to as a random access response (RAR) message, to the UE that includes the timing advance to be applied by the UE and an uplink resource grant for transmission of message 3. The uplink grant is used by the UE six subframes after the subframe in which the RAR is received to transmit message 3… Upon receiving the RAR, the UE applies the timing advance (i.e., advances the timing of its uplink frames by the specified timing advance value) and then assembles and transmits message 3.” ); 
 	and implement the timing advance command after an action time period commencing from receipt of the timing advance command elapses ([NARASIMHA, Par. 33 – Par. 44] teaches implementing the timing advance command, TTA after an action period, 6 time units, commencing from reception of the timing advance command elapses, “[0042]…As illustrated in FIG. 3, a satellite, not illustrated in FIG. 3, can receive the RACH preamble from the UE 306. Thereafter, an appropriate timing advance can be computed, for example, by observing the propagation delay. The RAR message 302 that includes the timing advance to be applied by the UE 306 and an uplink resource grant for transmission of message 3 can be transmitted to the UE 306. The exemplary embodiment of the exemplary rule illustrated in FIG. 3 can cause the UE 306 to apply the UL grant in the first subframe that occurs after T.sub.TA + 6, where T.sub.TA is the timing advance provided in the RAR message 302. In this exemplary embodiment, the gNB can compensate for the timing advance in determining the time of application of the uplink grant…”).
 	The timing advance feature of NARASIMHA differs from that of claim 1, in that NARASIMHA is while NARASIMHA teaches where the timing advance command is received in a random access response, NARASIMHA is silent on wherein the timing advance command is received in downlink control information. Despite these differences similar features have been seen in other prior art involving use of a timing advance in wireless communications.
	JUNG (US 20180205516 A1) for example teaches a feature where a random access response (RAR) carrying a timing advance command is communicated on a physical downlink control channel (PDCCH) according to a downlink control information (DCI) format, “[0043]…Thus, the RAR message carrying UL transmit timing advance (TA) information and UL scheduling grant for subsequent UL data transmission may be transmitted in UE-specific physical downlink control channel (PDCCH) according to a special UL downlink control information (DCI) format. The special UL DCI format includes a bit field for timing advance (TA) information in addition to typical UL scheduling grant related information.”
	Thus based upon the teachings of Jung it would have been obvious before the effective filing date of the invention modify the timing advance feature of NARASIMHA, by communicating the random access response including timing advance command based upon a DCI format, to arrive at where the memory and one or more processors of the UE is configured to receive, in one or more downlink resources, a timing advance command in downlink control information, in order to provide a benefit of a reliable format for communicating the desired timing advance information.


  	In regards to claim(s) 14 and 29, NARASIMHA teaches a base station (BS) for wireless communication, comprising: 
a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: 
transmit, in one or more downlink resources and to a user equipment (UE), a timing advance command in ([NARASIMHA, Par. 33 – Par. 44, Fig. 1 - 3] teaches receiving by a UE from a gNB, in one or more downlink resources (inherent in a reception of a communication by the UE from the gNB), a timing advance command, timing advance, in a control information message, a random access response, “[0033]…As illustrated in FIG. 1, the gNB assigns timing advances to UEs to ensure that the receive times of signals from UEs are the same to be able to receive multiple uplink (UL) signals. In some embodiments, the timing advance value is communicated to the UEs in the random access procedure (e.g., in the random access response, etc.)…[0037]… The gNB transmits the message 2, also referred to as a random access response (RAR) message, to the UE that includes the timing advance to be applied by the UE and an uplink resource grant for transmission of message 3. The uplink grant is used by the UE six subframes after the subframe in which the RAR is received to transmit message 3… Upon receiving the RAR, the UE applies the timing advance (i.e., advances the timing of its uplink frames by the specified timing advance value) and then assembles and transmits message 3.” );  and 
communicate with the UE in accordance with the timing advance command after an action time period elapses ([NARASIMHA, Par. 33 – Par. 44] teaches communicating with the UE in accordance with the timing advance command, TTA after an action period, 6 time units, elapses, “[0042]…As illustrated in FIG. 3, a satellite, not illustrated in FIG. 3, can receive the RACH preamble from the UE 306. Thereafter, an appropriate timing advance can be computed, for example, by observing the propagation delay. The RAR message 302 that includes the timing advance to be applied by the UE 306 and an uplink resource grant for transmission of message 3 can be transmitted to the UE 306. The exemplary embodiment of the exemplary rule illustrated in FIG. 3 can cause the UE 306 to apply the UL grant in the first subframe that occurs after T.sub.TA + 6, where T.sub.TA is the timing advance provided in the RAR message 302. In this exemplary embodiment, the gNB can compensate for the timing advance in determining the time of application of the uplink grant…”).
	The timing advance feature of NARASIMHA differs from that of claim 14, in that NARASIMHA is while NARASIMHA teaches where the timing advance command is transmitted in a random access response, NARASIMHA is silent on wherein the timing advance command is transmitted in downlink control information. Despite these differences similar features have been seen in other prior art involving use of a timing advance in wireless communications.
	JUNG (US 20180205516 A1) for example teaches a feature where a random access response (RAR) carrying a timing advance command is communicated on a physical downlink control channel (PDCCH) according to a downlink control information (DCI) format, “[0043]…Thus, the RAR message carrying UL transmit timing advance (TA) information and UL scheduling grant for subsequent UL data transmission may be transmitted in UE-specific physical downlink control channel (PDCCH) according to a special UL downlink control information (DCI) format. The special UL DCI format includes a bit field for timing advance (TA) information in addition to typical UL scheduling grant related information.”
	Thus based upon the teachings of Jung it would have been obvious before the effective filing date of the invention modify the timing advance feature of NARASIMHA, by communicating the random access response including timing advance command based upon a DCI format, to arrive at where the memory and one or more processors of the UE is configured to transmit, in one or more downlink resources, a timing advance command in downlink control information, in order to provide a benefit of a reliable format for communicating the desired timing advance information.


In regards to claim(s) 2 and 28, Jung differs from claim 2, in that while Jung is teaches receiving the timing advance in a random access response (RAR), Jung is silent on the UE of claim 1, wherein the one or more processors, when receiving the timing advance command in the downlink control information, are configured to: receive the timing advance command in the downlink control information of a physical downlink control channel. Despite these differences similar features have been seen in other prior art involving use of a timing advance in wireless communications.
	JUNG (US 20180205516 A1) for example teaches a feature where a random access response (RAR) carrying a timing advance command is communicated on a physical downlink control channel (PDCCH) according to a downlink control information (DCI) format, “[0043]…Thus, the RAR message carrying UL transmit timing advance (TA) information and UL scheduling grant for subsequent UL data transmission may be transmitted in UE-specific physical downlink control channel (PDCCH) according to a special UL downlink control information (DCI) format. The special UL DCI format includes a bit field for timing advance (TA) information in addition to typical UL scheduling grant related information.”
	Thus based upon the teachings of Jung it would have been obvious before the effective filing date of the invention modify the timing advance feature of NARASIMHA, by communicating the random access response including timing advance command based upon a DCI format on a PDCCH, to arrive at the one or more processors of the UE are configured when receiving the timing advance command in the downlink control information, are configured to: receive the timing advance command in the downlink control information of a physical downlink control channel, in order to provide a benefit of a reliable format for communicating the desired timing advance information.



In regard(s) to claim(s) 15 and 30, Jung differs from claim 15, in that while Jung is teaches transmitting the timing advance in a random access response (RAR), Jung is silent on the BS of claim 14, wherein the one or more processors, when transmitting the timing advance command in the downlink control information, are configured to: transmit the timing advance command in the downlink control information of a physical downlink control channel.Despite these differences similar features have been seen in other prior art involving use of a timing advance in wireless communications.
	JUNG (US 20180205516 A1) for example teaches a feature where a random access response (RAR) carrying a timing advance command is communicated on a physical downlink control channel (PDCCH) according to a downlink control information (DCI) format, “[0043]…Thus, the RAR message carrying UL transmit timing advance (TA) information and UL scheduling grant for subsequent UL data transmission may be transmitted in UE-specific physical downlink control channel (PDCCH) according to a special UL downlink control information (DCI) format. The special UL DCI format includes a bit field for timing advance (TA) information in addition to typical UL scheduling grant related information.”
	Thus based upon the teachings of Jung it would have been obvious before the effective filing date of the invention modify the timing advance feature of NARASIMHA, by communicating the random access response including timing advance command based upon a DCI format on a PDCCH, to arrive at the one or more processors of the BS are configured when transmitting the timing advance command in the downlink control information, are configured to: transmit the timing advance command in the downlink control information of a physical downlink control channel, in order to provide a benefit of a reliable format for communicating the desired timing advance information.

In regards to claim(s) 3, NARASIMHA teaches the UE of claim 1, wherein the action time period is defined in a specification([NARASIMHA, Par. 33 – Par. 44] teaches wherein the action period, 6 time units, is defined in a specification, exemplary rule, “[0042]…As illustrated in FIG. 3, a satellite, not illustrated in FIG. 3, can receive the RACH preamble from the UE 306. Thereafter, an appropriate timing advance can be computed, for example, by observing the propagation delay. The RAR message 302 that includes the timing advance to be applied by the UE 306 and an uplink resource grant for transmission of message 3 can be transmitted to the UE 306. The exemplary embodiment of the exemplary rule illustrated in FIG. 3 can cause the UE 306 to apply the UL grant in the first subframe that occurs after T.sub.TA + 6, where T.sub.TA is the timing advance provided in the RAR message 302. In this exemplary embodiment, the gNB can compensate for the timing advance in determining the time of application of the uplink grant…”).

In regards to claim 16, NARASIMHA teaches the BS of claim 14, wherein the action time period is defined in a specification ([NARASIMHA, Par. 33 – Par. 44] teaches wherein the action period, 6 time units, is defined in a specification, exemplary rule).

In regards to claim 4, NARASIMHA teaches the UE of claim 1, wherein the action time period elapses a threshold quantity of time after an end of an uplink resource, wherein the uplink resource overlaps with a last downlink resource, of the one or more downlink resources, in which the timing advance command is received ([NARASIMHA, Par. 33 – Par. 44] teaches wherein the action period, 6 time units, elapses a threshold quantity time after an end of an uplink resource, “…the first subframe that occurs after T.sub.TA + 6…, wherein the uplink resource overlaps with a last downlink resource of the one or more downlink resources, occurs in case when message 3 is scheduled for transmission before reception of the timing advance in random access response (RAR), in which the timing advance command is received, wherein the   “[0038]…This can result in a shift of transmit (uplink) frame timing so that they occur before the corresponding downlink frames. In the example illustrated in FIG. 2, the UE 206 is expected to transmit message 3 210 in subframe n+11 (after receiving the RAR 204 in subframe n+5). However, due to the application of timing advance, the time between the RAR message 204 reception and the message 3 210 transmission is very short. As the propagation delay increases, the time at which the UE 206 is expected to transmit message 3 210 can occur before the reception of the RAR by the UE 206 (e.g., for a satellite 208 at altitude of 35786 km, the timing advance required is approximately 238 ms). In this situation, the UE 206 may not be able to transmit message 3 210 in the resource allocated in the RAR message 204 because the UE 206 has not received the RAR message 204 early enough to process the RAR message 204 and transmit the message 3 210 before the time allocated in the RAR message 204, namely, subframe n+11…[0042]…As illustrated in FIG. 3, a satellite, not illustrated in FIG. 3, can receive the RACH preamble from the UE 306. Thereafter, an appropriate timing advance can be computed, for example, by observing the propagation delay. The RAR message 302 that includes the timing advance to be applied by the UE 306 and an uplink resource grant for transmission of message 3 can be transmitted to the UE 306. The exemplary embodiment of the exemplary rule illustrated in FIG. 3 can cause the UE 306 to apply the UL grant in the first subframe that occurs after T.sub.TA + 6, where T.sub.TA is the timing advance provided in the RAR message 302. In this exemplary embodiment, the gNB can compensate for the timing advance in determining the time of application of the uplink grant…”).

 	In regards to claim 17, NARASIMHA teaches the BS of claim 14, wherein the action time period elapses a threshold quantity of time after an end of an uplink resource, wherein the uplink resource overlaps with a last downlink resource, of the one or more downlink resources, in which the timing advance command is received ([NARASIMHA, Par. 33 – Par. 44] teaches wherein the action period, 6 time units, elapses a threshold quantity time after an end of an uplink resource, “…the first subframe that occurs after T.sub.TA + 6…, wherein the uplink resource overlaps with a last downlink resource of the one or more downlink resources, occurs in case when message 3 is scheduled for transmission before reception of the timing advance in random access response (RAR), in which the timing advance command is received).

 	In regards to claim 6, NARASIMHA teaches the UE of claim 1, wherein the action time period is a threshold quantity of symbols or slots ([NARASIMHA, Par. 33 – Par. 44] teaches implementing the timing advance command, TTA after an action period, 6 time units, commencing from reception of the timing advance command elapses,  the 6 time units being equivalent to some quantity of slots or symbols which are also units of time “[0042]…As illustrated in FIG. 3, a satellite, not illustrated in FIG. 3, can receive the RACH preamble from the UE 306. Thereafter, an appropriate timing advance can be computed, for example, by observing the propagation delay. The RAR message 302 that includes the timing advance to be applied by the UE 306 and an uplink resource grant for transmission of message 3 can be transmitted to the UE 306. The exemplary embodiment of the exemplary rule illustrated in FIG. 3 can cause the UE 306 to apply the UL grant in the first subframe that occurs after T.sub.TA + 6, where T.sub.TA is the timing advance provided in the RAR message 302. In this exemplary embodiment, the gNB can compensate for the timing advance in determining the time of application of the uplink grant…”).


 	In regards to claim 19, NARASIMHA teaches the BS of claim 14, wherein the action time period is a threshold quantity of symbols or slots ([NARASIMHA, Par. 33 – Par. 44] teaches implementing the timing advance command, TTA after an action period, 6 time units, commencing from reception of the timing advance command elapses,  the 6 time units being equivalent to some quantity of slots or symbols which are also units of time “[0042]…As illustrated in FIG. 3, a satellite, not illustrated in FIG. 3, can receive the RACH preamble from the UE 306. Thereafter, an appropriate timing advance can be computed, for example, by observing the propagation delay. The RAR message 302 that includes the timing advance to be applied by the UE 306 and an uplink resource grant for transmission of message 3 can be transmitted to the UE 306. The exemplary embodiment of the exemplary rule illustrated in FIG. 3 can cause the UE 306 to apply the UL grant in the first subframe that occurs after T.sub.TA + 6, where T.sub.TA is the timing advance provided in the RAR message 302. In this exemplary embodiment, the gNB can compensate for the timing advance in determining the time of application of the uplink grant…”).

In regards to claim 8, NARASIMHA teaches the UE of claim 1, wherein the action time period is based at least in part on at least one of a first component, a second component, and a third component (NARASIMHA [Par. 33 – Par. 44] teaches where the action time period is based at least in part on the following components, reception of the RAR,  satellite altitude, and subframe timing ).


In regards to claim 12, NARASIMHA teaches the UE of claim 8, wherein the third component is a maximum value of the timing advance command  ([NARASIMHA, Par. 33 – Par. 44] teaches implementing the timing advance command, TTA after an action period, 6 time units, commencing from reception of the timing advance command with a maximum value, that is based on a propagation delay “[0042]…As illustrated in FIG. 3, a satellite, not illustrated in FIG. 3, can receive the RACH preamble from the UE 306. Thereafter, an appropriate timing advance can be computed, for example, by observing the propagation delay. The RAR message 302 that includes the timing advance to be applied by the UE 306 and an uplink resource grant for transmission of message 3 can be transmitted to the UE 306. The exemplary embodiment of the exemplary rule illustrated in FIG. 3 can cause the UE 306 to apply the UL grant in the first subframe that occurs after T.sub.TA + 6, where T.sub.TA is the timing advance provided in the RAR message 302. In this exemplary embodiment, the gNB can compensate for the timing advance in determining the time of application of the uplink grant…”).

In regards to claim 25, NARASIMHA  teaches the BS of claim 21, wherein the third component is a maximum value of the timing advance command ([NARASIMHA, Par. 33 – Par. 44] teaches implementing the timing advance command, TTA after an action period, 6 time units, commencing from reception of the timing advance command with a maximum value, that is based on a propagation delay “[0042]…As illustrated in FIG. 3, a satellite, not illustrated in FIG. 3, can receive the RACH preamble from the UE 306. Thereafter, an appropriate timing advance can be computed, for example, by observing the propagation delay. The RAR message 302 that includes the timing advance to be applied by the UE 306 and an uplink resource grant for transmission of message 3 can be transmitted to the UE 306. The exemplary embodiment of the exemplary rule illustrated in FIG. 3 can cause the UE 306 to apply the UL grant in the first subframe that occurs after T.sub.TA + 6, where T.sub.TA is the timing advance provided in the RAR message 302. In this exemplary embodiment, the gNB can compensate for the timing advance in determining the time of application of the uplink grant…”).

In regards to claim 21, NARASIMHA teaches the BS of claim 14, wherein the action time period is based at least in part on at least one of a first component, a second component, and a third component (NARASIMHA [Par. 33 – Par. 44] teaches where the action time period is based at least in part on the following components, reception of the RAR,  satellite altitude, and subframe timing )

Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NARASIMHA (WO 2020154744 A1) in view of JUNG (US 20180205516 A1) in view of YAMADA (US 20100118777 A1).

 	In regards to claim 5, NARASIMHA teaches the UE of claim 1, wherein the one or more processors are further configured to: transmit, in one or more uplink resources, an NARASIMA [Par. 33 – Par. 42] teaches where the UE transmits in one or more uplink resources (i.e. use of uplink resources inherent in a transmission from the UE to the gNB) a message, message 3, as a response to the control information, random access response (RAR), wherein the action time period elapses a threshold quantity of time after an end of a last uplink resource of the one or more uplink resources, TTA + 6,  in which the random access message is transmitted, ”…[0042]…As illustrated in FIG. 3, a satellite, not illustrated in FIG. 3, can receive the RACH preamble from the UE 306. Thereafter, an appropriate timing advance can be computed, for example, by observing the propagation delay. The RAR message 302 that includes the timing advance to be applied by the UE 306 and an uplink resource grant for transmission of message 3 can be transmitted to the UE 306. The exemplary embodiment of the exemplary rule illustrated in FIG. 3 can cause the UE 306 to apply the UL grant in the first subframe that occurs after T.sub.TA + 6, where T.sub.TA is the timing advance provided in the RAR message 302. In this exemplary embodiment, the gNB can compensate for the timing advance in determining the time of application of the uplink grant…”).
	NARASIMHA differs from claim 5, in that while NARASIMHA teaches transmission by the UE of a message 3, in response to control information, NARASHIMHA is silent on transmitting by the UE an acknowledgement message, in response to downlink control information. Despite these differences similar features have been seen in other prior art involving use of a random access procedure to access a wireless communication network.
 	JUNG (US 20180205516 A1) for example teaches a feature for a random access procedure where a random access response (RAR) carrying a timing advance command is communicated on a physical downlink control channel (PDCCH) according to a downlink control information (DCI) format, “[0043]…Thus, the RAR message carrying UL transmit timing advance (TA) information and UL scheduling grant for subsequent UL data transmission may be transmitted in UE-specific physical downlink control channel (PDCCH) according to a special UL downlink control information (DCI) format. The special UL DCI format includes a bit field for timing advance (TA) information in addition to typical UL scheduling grant related information.”
	Thus based upon the teachings of JUNG it would have been obvious before the effective filing date of the invention modify the timing advance feature of NARASIMHA, by communicating the random access response including timing advance command based upon a DCI format, to arrive at the UE of claim 1, wherein the one or more processors are further configured to: transmit, in one or more uplink resources, an the one or more uplink resources, in which the in order to provide a benefit of a reliable format for communicating the desired timing advance information.
	The combined teachings of NARASIMHA in view of JUNG (US 20180205516 A1) differ from claim 5, in that while combined teachings suggest transmitting a message 3 in response to the downlink control information, the combined teachings are silent on the combined teachings are silent on transmitting by the UE an acknowledgement message, in response to the downlink control information. Despite these differences similar features have been seen in other prior art involving use of a random access procedure to access a wireless communication network.
	YAMADA (US 20100118777 A1) [Par. 169 and Fig. 5] teach a feature for random access procedure, where in response to the reception of a random access response by a UE, the UE transmits a message 3 which functions as an acknowledgement message, “[0169] Incidentally, the downlink data transmitted in ST504 may include user data having arrived at the base station 100. When the user data is thus included, the HARQ may be employed for the downlink data transmitted in ST504 and the downlink data transmitted in ST511. In this case, Message 3 transmitted in ST508 functions as HARQ ACK or NACK.”.
	Thus based upon the teachings of YAMADA it would have been obvious before the effective filing date of the invention to further modify the combined teachings of NARASIMHA in view of JUNG by having the message 3 act as an acknowledgement to arrive at, the UE of claim 1, wherein the one or more processors are further configured to: transmit, in one or more uplink resources, an acknowledgement message as a response to the downlink control information, wherein the action time period elapses a threshold quantity of time after an end of a last uplink resource, of the one or more uplink resources, in which the acknowledgement message is transmitted, for the benefit of enhancing the reliability of the communication of the random access response.


In regards to claim 18, NARASIMHA teaches the BS of claim 14, wherein the one or more processors are further configured to: receive, in one or more uplink resources and from the UE, an NARASIMA [Par. 33 – Par. 42] teaches where the gNB receives in one or more uplink resources (i.e. use of uplink resources inherent in a transmission from the UE to the gNB) a message, message 3, as a response to the control information, random access response (RAR), wherein the action time period elapses a threshold quantity of time after an end of a last uplink resource of the one or more uplink resources, TTA + 6,  in which the random access message is transmitted, ”…[0042]…As illustrated in FIG. 3, a satellite, not illustrated in FIG. 3, can receive the RACH preamble from the UE 306. Thereafter, an appropriate timing advance can be computed, for example, by observing the propagation delay. The RAR message 302 that includes the timing advance to be applied by the UE 306 and an uplink resource grant for transmission of message 3 can be transmitted to the UE 306. The exemplary embodiment of the exemplary rule illustrated in FIG. 3 can cause the UE 306 to apply the UL grant in the first subframe that occurs after T.sub.TA + 6, where T.sub.TA is the timing advance provided in the RAR message 302. In this exemplary embodiment, the gNB can compensate for the timing advance in determining the time of application of the uplink grant…”).
	NARASIMHA differs from claim 18, in that while NARASIMHA teaches reception by the BS of a message 3, in response to control information, NARASHIMHA is silent on receiving by the BS an acknowledgement message, in response to downlink control information. Despite these differences similar features have been seen in other prior art involving use of a random access procedure to access a wireless communication network.
 	JUNG (US 20180205516 A1) for example teaches a feature for a random access procedure where a random access response (RAR) carrying a timing advance command is communicated on a physical downlink control channel (PDCCH) according to a downlink control information (DCI) format, “[0043]…Thus, the RAR message carrying UL transmit timing advance (TA) information and UL scheduling grant for subsequent UL data transmission may be transmitted in UE-specific physical downlink control channel (PDCCH) according to a special UL downlink control information (DCI) format. The special UL DCI format includes a bit field for timing advance (TA) information in addition to typical UL scheduling grant related information.”
	Thus based upon the teachings of JUNG it would have been obvious before the effective filing date of the invention modify the timing advance feature of NARASIMHA, by communicating the random access response including timing advance command based upon a DCI format, to arrive at the BS of claim 18, wherein the one or more processors are further configured to: receive, in one or more uplink resources, an in order to provide a benefit of a reliable format for communicating the desired timing advance information.
	The combined teachings of NARASIMHA in view of JUNG (US 20180205516 A1) differ from claim 5, in that while combined teachings suggest receiving a message 3 in response to the downlink control information, the combined teachings are silent on the combined teachings are silent on receiving by the BS an acknowledgement message, in response to the downlink control information. Despite these differences similar features have been seen in other prior art involving use of a random access procedure to access a wireless communication network.
	YAMADA (US 20100118777 A1) [Par. 169 and Fig. 5] teach a feature for random access procedure, where in response to the reception of a random access response by a UE, the BS receives a message 3 which functions as an acknowledgement message, “[0169] Incidentally, the downlink data transmitted in ST504 may include user data having arrived at the base station 100. When the user data is thus included, the HARQ may be employed for the downlink data transmitted in ST504 and the downlink data transmitted in ST511. In this case, Message 3 transmitted in ST508 functions as HARQ ACK or NACK.”.
	Thus based upon the teachings of YAMADA it would have been obvious before the effective filing date of the invention to further modify the combined teachings of NARASIMHA in view of JUNG by having the message 3 act as an acknowledgement to arrive at, the BS of claim 14, wherein the one or more processors are further configured to: receive, in one or more uplink resources and from the UE, an acknowledgement message as a response to the downlink control information, wherein the action time period elapses a threshold quantity of time after an end of a last uplink resource, of the one or more uplink resources, in which the acknowledgement message is transmitted, for the benefit of enhancing the reliability of the communication of the random access response.

Allowable Subject Matter
Claim(s) 7, 9, 10, 11, 13, 20 22, 23, 24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476